[1] Plaintiff appeals from a judgment against her in an action for divorce. Respondent has moved to dismiss the appeal, and for an affirmance of the judgment. The motion to dismiss the appeal was denied when the motion came on for hearing. *Page 635 
The notice to the clerk of the trial court requesting that a transcript on appeal be prepared and made up, as provided by the alternative method, was not filed in time, and appellant's subsequent application to the court below for relief from the default was denied. Notice of appeal from the order denying the relief appears to have been given, but no steps have been taken to perfect such appeal.
Assuming that appellant may still be entitled to prosecute an appeal on the judgment-roll alone, she admits, what seems to be an obvious fact, that without a record containing the clerk's transcript she cannot have a consideration of the merits of the cause.
The motion for an affirmance of the judgment is therefore granted.
The judgment is affirmed.
Shenk, J., Richards, J., Seawell, J., Preston, J., and Curtis, J., concurred.